DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered. The previous objection to claim 1 is hereby withdrawn due to amendment. Claims 1-14 remain pending in the application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gimpel et al. (US 8,365,449) (Gimpel) in view of Dwinell (US 2,620,580).
Referring to Claim 1: Gimpel teaches an advertising light box frame apparatus, comprising: a plurality of connectable and detachable frame spans, comprising: at least one horizontal cross span (Figure 13, #20 and #22); at least one vertical span (Figure 13, #24 and #26); a plurality of detachable angled connectors (Figure 14, #28s), comprising an end (Figure 14, #34) for inserting into a port end of a vertical span (Figure 124a, #36; col. 4, lines 11-27); at least one light source disposed within a frame comprised of the plurality of connectable and detachable frame spans and the plurality of detachable angled connectors (col. 3, lines 27-30); wherein a depth of the at least one light source is no more than the width of the at least one vertical span (Figure 1, necessarily so to house lighting elements within the frame). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to make the port end on the connector and the end on the vertical span able to be inserted into the port, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Gimpel does not teach that the light source is a plurality of single light sources arranged in parallel and having a length substantially equal to that of the cross spans. Dwinell teaches an advertising light box frame comprising a plurality of single light sources arranged in parallel to each other (Figure 1, #56s; col. 3, lines 27-31), wherein each of the plurality of single light sources has a length substantially equal to the length of a horizontal cross span (Figure 1), wherein each of the plurality of single light sources has a first end abutting a first vertical span (Figure 1, #52) and a second end abutting a second vertical span (Figure 1, #54).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Dwinell into the invention of In re Rose, 105 USPQ 237 (CCPA 1955).
Referring to Claim 2: Gimpel further teaches that the width of the at least one vertical span is approximately between one and one-half and four inches (col. 3, lines 45-46).
Referring to Claims 3 and 4: Gimpel does not teach the exact width of the vertical span. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to make the size any necessary to properly house all of the internal components. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Referring to Claim 5: Gimpel further teaches that an aperture is disposed on at least one end of the at least one horizontal cross span (Figure 14a, hole to the left of #21).
Referring to Claim 10: Gimpel further teaches that the plurality of horizontal cross spans is manufactured from aluminum (col. 3, lines 35-39).
Claims 6-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gimpel (US 8,365,449) in view of Dwinell (US 2,620,580) as applied to claims 1 and 5 above, and further in view of Alkas et al. (US 8,434,963) (Alkas).
Referring to Claims 6-8: Gimpel does not teach the requisite post and hole arrangement. Alkas teaches a display structure with an aperture on an end of a vertical span (Figure 1, into which #116 goes; col. 3, lines 44-46); and a post disposed on at least one end of the vertical or horizontal spans corresponding to the apertures on the ends of the other of the vertical or horizontal spans (Figure 3, #116; col. 3, lines 59-66). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Alkas into the invention of Gimpel in order to provide a commonly known connection means between the spans of the display. Such a modification would have involved a simple substitution of one known connector arrangement for another to obtain predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Referring to Claim 9: Gimpel does not teach a foot on a connector. Alkas teaches a display structure with a detachable angled connector comprising an elongated foot (Figure 1, #106; col. 2, line 65). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Alkas into the invention of Gimpel in order to provide a different known stable foot arrangement. Such a modification would have involved a simple substitution of one known foot for another to obtain predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Referring to Claims 11-14: Gimpel does not teach that the post is a grommet or clip. Alkas teaches a display structure with a grommet or hole for connection of the spans (Figure 1, .
Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. The applicant has argued that the plurality of lights being arranged in parallel to one another has not been found in the secondary reference of Dimmick. Dwinell has now been found to teach the newly added limitations of the claims as outline in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA N JUNGE whose telephone number is (571)270-7816.  The examiner can normally be reached on M-F, 9AM-6PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTINA N JUNGE/Primary Examiner, Art Unit 3631